Citation Nr: 0816246	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had recognized guerilla service from 
November 1942 to May 1945, service in the regular Philippine 
army from May 1945 to March 1946 and service with the 
Philippine Scouts from April 1946 to January 1949.  He died 
in March 1974.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits.  

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d. 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).


FINDINGS OF FACT

1.  In an unappealed November 1974 decision, RO denied the 
appellant's claim for entitlement to nonservice-connected 
death pension benefits.  

2.  The evidence received since 1974 does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative or redundant of evidence of record at the time of 
the 1974 denial, and does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the final November 1974 
determination, wherein the RO determined that the veteran's 
spouse did not meet the basic eligibility requirements for VA 
death pension benefits, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, the Board notes that the 
VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  

Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of a lack of qualifying service, a lack of 
veteran status, or a lack of legal eligibility.  38 C.F.R. 
§ 3.159(d).  A review of the record shows VA has taken 
appropriate steps to attempt to verify the deceased veteran's 
period of service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such existence would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A.  
Accordingly, a deficiency in notice to the appellant or with 
regard to the duty to assist, including with respect to 
responsibilities of the parties for securing evidence, is 
harmless, nonprejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

The Board notes that in an August 2006 communication, the 
appellant was informed as to exactly the types of evidence 
that were needed to show valid service.  The Board is aware 
of the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) that reflect that in a new and material evidence 
claim, notice must include the evidence and information that 
is necessary to reopen a claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  However, as noted above, the 
record shows that VA has taken appropriate steps to attempt 
to verify the deceased veteran's active service and the 
appellant has been notified as to the types of evidence 
needed to show valid service.  Accordingly, any deficiency in 
notice to the appellant does not have any effect on this case 
or cause injury to the appellant.  As such, the error is 
harmless and does not require reconsideration on the merits.  

Simply put, the enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board, 
because it is the law and not the evidence controls the 
outcome of this appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the Court held that the enactment of the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See also Mason v. Principi, 
16 Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not for application).  

Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA to prescribe the nature of proof necessary to establish 
entitlement to veterans' benefits.  See 38 U.S.C.A. 
§ 510(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203 to govern the conditions under 
which the VA may extend veterans' benefits based on service 
in the Philippine Commonwealth Army.  Those regulations 
require that service in the Philippine Commonwealth Army (and 
thus veterans' status) be proven with either official 
documentation issued by a United States Service Department or 
verification of the claimed service by such a service 
department.  See 38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), and 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service 
department notification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Thus, if the United States Service 
Department refuses to verify the claimed service, the 
appellant's only recourse lies within the relevant inservice 
department, not with VA.  Soria, 118 F. 3d 749.  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based on Philippine service unless the United States 
Service Department documents or certifies that service.  
Soria, 118 F. 3d at 749.  

In general, service before July 1, 1946, in the organized 
military forces of the government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerilla service; (2) unrecognized guerilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1)(2).  

Under the provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decision makers.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160, 20.302, 
20.1104.  However, if new and material evidence is presented 
and secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 
145 (1991).  

The RO initially denied the appellant's claim to establish 
legal entitlement to VA benefits in November 1974.  The 
appellant did not appeal the denial action, and as such, that 
decision is final.  The application to reopen the claim to 
establish a legal entitlement to VA benefits was received in 
April 2006.  

The evidence considered at the time of the 1974 decision 
included a September 1974 communication from the Adjutant 
General of the United States Army indicating that status with 
the United States Armed Forces had not been established for 
the veteran.  Also considered was a communication from the 
Adjutant General of the United States Army dated that month 
indicating that the veteran had recognized guerilla service 
from November 1942 to March 1945.  He had recognized 
guerrilla service as well from March 1945 to May 1945.  From 
May 1945 to March 1946 he had regular Philippine Army 
service.  

Submitted since the 1974 decision includes documentation 
showing that the deceased veteran served with the new 
Philippine Scouts from November 1946 to January 1949.  
However, while new, this evidence is not material.  That is 
because service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945, and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours, respectively, when they 
were called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  As noted elsewhere in this decision, service 
department certified recognized guerrilla service and 
unrecognized guerilla service under a recognized commissioned 
officer, only if the present is a former member of the United 
States Armed Forces (including the Philippines Scouts), or 
the Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension benefits.  
38 C.F.R. § 3.340(b), (c), and (d).  Such service is deemed 
not to be active service for purposes of granting nonservice-
connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 
261, 264 (1996).  

Therefore, no new evidence has been introduced since the 
reopened claim that would warrant a change of the U.S. Armed 
Forces negative finding of qualifying service with the Armed 
Forces of the United States.  

As noted elsewhere, under 38 C.F.R. §§ 3.41 and 3.203, 
Philippine veterans are not eligible for veterans' benefits 
unless the United States service department documents or 
certifies their service.  Recognition of the decedent's 
service by the Philippine government, although sufficient for 
entitlement to benefits from that government, is not equally 
sufficient for benefits administered by VA.  As such, VA is 
bound to follow the certification by the service departments 
with jurisdiction over the United States military records.  

None of the documents or evidence submitted by the appellant 
since 1974 (or previously) in support of her claim satisfies 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents from the 
appropriate U.S. service department.  If the evidence is not 
competent to establish proof of service, it necessarily 
follows that the evidence cannot serve as a basis to reopen.  
Accordingly, the additional evidence is not new and material.  
Rather the evidence is cumulative of the already established 
fact that the appellant's spouse served in the Philippine 
Army but has no qualifying service with U.S. Armed Forces for 
pension benefit purposes.  The Court has established that 
evidence that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F. 3d 1343 (Fed. Cir. 
2000).  Accordingly, the claim is not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to nonservice-connected death pension 
benefits is not reopened and remains denied.  



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


